Case 1:19-cv-00871-NGG-RML Document 8 Filed 02/14/19 Page 1 of 12 PageID #: 42




   UNITED STATES DISTRICT COURT FOR THE
   EASTERN DISTRICT OF NEW YORK

   -----------------------------------------------------------------
   JOE HAND PROMOTIONS, INC., as
   Broadcast Licensee of the August 26, 2017
   Mayweather vs. McGregor Match,
                                                                         FIRST AMENDED
                                                                         COMPLAINT
                                       Plaintiff,
            -against-                                                    Civil Action No.
                                                                         1:19-CV-00871-NGG-RML
   VIRGILIO DILONE, Individually, and as officer,
   director, shareholder and/or principal of LA VIDA
   LOCA RESTAURANT AND BAR CORP.
   d/b/a MOMENTOS BAR & GRILL,

   and

   LA VIDA LOCA RESTAURANT AND BAR
   CORP. d/b/a MOMENTOS BAR & GRILL,

                                       Defendants.
   -------------------------------------------------------------------


            Plaintiff, JOE HAND PROMOTIONS, INC. (hereinafter “Plaintiff”), by their

   attorneys, LONSTEIN LAW OFFICE, P.C., complaining of the Defendants herein

   respectfully sets forth and alleges, as follows:

                                     JURISDICTION AND VENUE

            1. This is a civil action seeking damages for violation of 47 U.S.C. §§ 553 or 605,

   et seq. (The “Telecommunications Act”) and for copyright infringement under the

   copyright laws of the U.S. (17 U.S.C. §101, et seq.).

            2. This Court has jurisdiction under 17 U.S.C. §101, et seq. and 28 U.S.C.
Case 1:19-cv-00871-NGG-RML Document 8 Filed 02/14/19 Page 2 of 12 PageID #: 43




   Section §1331, which states that the district courts shall have original jurisdiction of all

   civil actions arising under the Constitution, laws, or treaties of the United States; and 28

   U.S.C. Section §1338(a) (copyright).

          3. Upon information and belief, venue is proper in this court because, inter alia, a

   substantial part of the events or omissions giving rise to the claim occurred within Queens

   County, which is within the Eastern District of New York (28 U.S.C. § 1391(b) and 28

   U.S.C. 112(c)).

          4. This Court has personal jurisdiction over the parties in this action. Defendants

   to this action had or has an agent or agents who has or have independently transacted

   business in the State of New York and certain activities of Defendants giving rise to this

   action took place in the State of New York; more particularly, Defendants acts of

   violating federal laws and the proprietary rights of Plaintiff, as distributor of the satellite

   programming transmission signals took place within the State of New York. Moreover,

   upon information and belief, Defendants have their principal place of business within the

   State of New York; thus, this Court has personal jurisdiction over Defendants.

                                         THE PARTIES

          5. The Plaintiff is a Pennsylvania Corporation with its principal place of business

   located at 407 East Pennsylvania Boulevard, Feasterville, Pennsylvania 19053.

          6. By contract, Plaintiff was granted the exclusive rights of distribution and

   public performance as to commercial establishments for the Mayweather vs. McGregor

   Match, including all undercard matches and the entire television Broadcast, scheduled for


                                                -2-
Case 1:19-cv-00871-NGG-RML Document 8 Filed 02/14/19 Page 3 of 12 PageID #: 44




   August 26, 2017, via closed circuit television, encrypted “IPTV”, cable or via encrypted

   satellite signal (hereinafter referred to as the “Broadcast”).

          7. Upon information and belief the Defendant, VIRGILIO DILONE, resides at

   5009 Broadway, Apt 205, New York, NY 10034.

          8. Upon information and belief the Defendant, VIRGILIO DILONE, was an

   officer, director, shareholder and/or principal of LA VIDA LOCA RESTAURANT AND

   BAR CORP d/b/a MOMENTOS BAR & GRILL, and is doing business as MOMENTOS

   BAR & GRILL located at 101-01 37th Avenue, Corona, NY 11368 (hereinafter referred to

   as the “Establishment”).

          9. Upon information and belief the Defendant, VIRGILIO DILONE, was the

   individual with supervisory capacity and control over the activities occurring within the

   Establishment on August 26, 2017.

          10. Upon information and belief the Defendants, VIRGILIO DILONE and LA

   VIDA LOCA RESTAURANT AND BAR CORP., received a financial benefit from the

   operations of LA VIDA LOCA RESTAURANT AND BAR CORP. d/b/a MOMENTOS

   BAR & GRILL, on August 26, 2017.

          11.     Upon information and belief, Defendant, VIRGILIO DILONE, was the

   individual with close control over the internal operating procedures and employment

   practices of MOMENTOS BAR & GRILL on August 26, 2017.

          12.     Upon information and belief, Defendant, VIRGILIO DILONE, was present

   at the Establishment during the exhibition of the Broadcast on August 26, 2017.


                                                 -3-
Case 1:19-cv-00871-NGG-RML Document 8 Filed 02/14/19 Page 4 of 12 PageID #: 45




           13.    Upon information and belief, Defendants, VIRGILIO DILONE and LA

   VIDA LOCA RESTAURANT AND BAR CORP., authorized the exhibition of the

   Broadcast at the Establishment on August 26, 2017.

           14. Upon information and belief, Defendants, VIRGILIO DILONE and LA VIDA

   LOCA RESTAURANT AND BAR CORP., received a commercial benefit by not paying

   the commercial licensing fee to the Plaintiff for the Broadcast and obtaining same through

   alternative means.

           15. Upon information and belief, Defendant, VIRGILIO DILONE, charged a

   cover charge of $20.00 per person for each patron entering the commercial establishment

   known as MOMENTOS BAR & GRILL.

           16.    Upon information and belief, the Establishment known as MOMENTOS

   BAR & GRILL had an estimated fire code occupancy of 101-200 people on August 26,

   2017.

           17.     Upon information and belief, the Defendant, LA VIDA LOCA

   RESTAURANT AND BAR CORP. d/b/a MOMENTOS BAR & GRILL, is a business

   entity, the exact nature of which is unknown, having its principal place of business at

   101-01 37th Avenue, Corona, NY 11368.

           18.     Upon information and belief, the Defendant, LA VIDA LOCA

   RESTAURANT AND BAR CORP., is a domestic corporation that was formed and is

   licensed to do business in the State of New York.

           19.   Upon information and belief, Defendant, VIRGILIO DILONE, received a


                                              -4-
Case 1:19-cv-00871-NGG-RML Document 8 Filed 02/14/19 Page 5 of 12 PageID #: 46




   commercial benefit by the charging of a $20.00 cover charge to their patrons for entrance

   to Defendant’s establishment to watch the exhibition of the Broadcast.

                                            COUNT I

           20. Plaintiff hereby incorporates by reference all of the allegations contained in

   paragraphs “1" through “19,” inclusive, as though set forth herein at length.

           21. Plaintiff’s Broadcast originated via satellite uplink and was subsequently re-

   transmitted to cable systems and satellite companies via satellite signal.

           22. Plaintiff, for a licensing fee, entered into licensing agreements with various

   entities in the State of New York, allowing them to publicly exhibit the Broadcast to their

   patrons. Upon payment of the appropriate fees, Plaintiff authorizes and allows customers

   to de-crypt, unscramble and receive the closed circuit, “IPTV”, cable or satellite

   Broadcast.

           23.   The Broadcast was also available for non-commercial, private viewing

   through Plaintiff or its authorized online platforms for residential Pay-Per-View purchase

   and consumption via the internet. Owners of commercial establishments wishing to

   avoid paying Plaintiff’s licensing fees can surreptitiously gain access to Plaintiff’s

   broadcasts by purchasing the programming online, without proper authorization, at

   residential rates, which are greatly discounted compared to the rates required for

   commercial entities and exhibit those broadcasts for their own commercial benefit and

   gain.

           24. In order for anyone to obtain the Broadcast through a website intended for


                                                -5-
Case 1:19-cv-00871-NGG-RML Document 8 Filed 02/14/19 Page 6 of 12 PageID #: 47




   private, non-commercial viewing, an individual purchaser would be provided with terms

   of service which specifically provide for non-commercial, personal use only.

          25. Upon information and belief, with full knowledge that the Broadcast was not

   to be received and exhibited by entities unauthorized to do so, the Defendants and/or their

   agents, servants, workmen or employees, without paying Plaintiff a fee or entering into an

   agreement with Plaintiff, unlawfully intercepted, received and/or de-scrambled Plaintiff’s

   Broadcast and did exhibit the Broadcast at MOMENTOS BAR & GRILL located at 101-

   01 37th Avenue, Corona, NY 11368 at the time of its transmission willfully and for

   purposes of direct or indirect commercial advantage or private financial gain. Defendants

   also advertised for the Broadcast on Facebook, making their actions clearly willful.

          26. Upon information and belief, Plaintiff alleges that Defendants effected

   unauthorized interception and receipt of Plaintiff’s Broadcast by ordering programming

   for residential use and subsequently displaying the programming at the commercial

   establishment known as MOMENTOS BAR & GRILL for commercial gain without

   authorization, or by such other means which are unknown to Plaintiffs and known only to

   Defendants.

          27. Upon information and belief, Defendants and/or their agents, servants,

   workmen and/or employees intercepted Plaintiff’s signal and/or used a device to intercept

   Plaintiff’s Broadcast, which originated via satellite uplink and then re-transmitted via

   satellite or microwave signal to various cable and satellite systems. There are multiple

   illegal and unauthorized methods of accessing the Broadcast, including but not limited to


                                               -6-
Case 1:19-cv-00871-NGG-RML Document 8 Filed 02/14/19 Page 7 of 12 PageID #: 48




   the traditional ways of pirating a broadcast (1) splicing an additional coaxial cable line or

   redirecting a wireless signal from an adjacent residence into a business establishment, de-

   crypt, unscramble and receive the closed circuit, “IPTV”, cable or satellite Broadcast; (2)

   commercially misusing cable or satellite by registering same as a residence when it is, in

   fact, a business; or (3) taking a lawfully obtained box or satellite receiver from a private

   residence, into a business. Recently emerging over-the-top “OTT” technologies, used for

   the delivery of film and TV content via the internet, such as (1) Broadband or internet

   broadcast; and/or (2) Live Social Media Streaming (“Nano-Piracy”) are additional

   methods in which pirated material can be obtained without requiring users to subscribe to

   a traditional cable or satellite pay-tv service such as Comcast, DIRECTV or Time Warner

   Cable and are readily available to anyone with a Smartphone. The misuse of OTT

   technology can allow commercial misuse of residential broadcasting feeds through the

   internet from anywhere in the world. Each of the above described methods would allow

   Defendants to access the Broadcast unlawfully and without Plaintiffs authorization. Prior

   to engaging in discovery, Plaintiff is unable to determine the manner in which Defendants

   obtained the Broadcast. However, it is logical to conclude that Defendants utilized one of

   the above described methods or another to intercept and exhibit the Broadcast without

   entering into an agreement to obtain it lawfully from Plaintiff, the legal rights holder for

   commercial exhibition.

          28. 47 U.S.C. §605 (a) prohibits the unauthorized reception and publication or

   use of communications such as the transmission for which plaintiff had the distribution


                                                -7-
Case 1:19-cv-00871-NGG-RML Document 8 Filed 02/14/19 Page 8 of 12 PageID #: 49




   and public performance rights thereto.

          29. By reason of the aforementioned conduct, the aforementioned Defendants

   willfully violated 47 U.S.C. §605 (a).

          30. By reason of the aforementioned Defendants violation of 47 U.S.C. §605 (a),

   Plaintiff has a private right of action pursuant to 47 U.S.C. §605.

          31. As a result of the aforementioned Defendants willful violation of 47 U.S.C.

   §605 (a), Plaintiff is entitled to damages, in the discretion of this Court, under 47 U.S.C.

   §605 (e)(3)(C)(i)(II) and (ii) of up to the maximum amount of $110,000.00 as to each

   Defendant.

          32. Pursuant to 47 U.S.C. §605, Plaintiff is also entitled to an award of full costs,

   interest and reasonable attorney’s fees.

                                              COUNT II

          33. Plaintiff hereby incorporates paragraphs “1" through “19" and “21" through

   “27,” inclusive, as though fully set forth herein.

          34. Upon information and belief, with full knowledge that the Broadcast was not

   to be received and exhibited by entities unauthorized to do so, the Defendants and/or their

   agents, servants, workmen or employees did exhibit the Broadcast at the above-captioned

   address at the time of its transmission willfully and for purposes of direct or indirect

   commercial advantage or private financial gain.

          35.    47 U.S.C. §553 prohibits the unauthorized reception, interception and

   exhibition of any communications service offered over a cable system such as the


                                                 -8-
Case 1:19-cv-00871-NGG-RML Document 8 Filed 02/14/19 Page 9 of 12 PageID #: 50




   transmission for which Plaintiff had the distribution and public performance rights as to

   commercial establishments thereto.

             36.   Upon information and belief, the Defendants individually, willfully and

   illegally intercepted said Broadcast when it was distributed and shown by cable television

   systems.

             37.    By reason of the aforementioned conduct, all of the aforementioned

   Defendants willfully violated 47 U.S.C. §553, thereby giving rise to a private right of

   action.

             38. As a result of the aforementioned Defendants willful violation of 47 U.S.C.

   §553, Plaintiff is entitled to damages, in an amount in the discretion of this Court, of up

   to the maximum amount of $60,000.00, plus the recovery of full costs, interest and

   reasonable attorney’s fees.

                                           COUNT III

             39. Plaintiff hereby incorporates paragraphs “1" through “19" and “21" through

   “27," and “34,” inclusive, as though fully set forth herein.

             40. Plaintiff is the copyright owner of the exclusive rights of distribution and

   public performance as to commercial establishments to the Broadcast, including all

   undercard matches and the entire television Broadcast, scheduled for August 26, 2017,

   via closed circuit television and via encrypted satellite signal.      The Certificate of

   Copyright registration has been issued by the U.S. Copyright Office. See U.S. Certificate

   of Copyright Registration No. PA 2-066-333. The Broadcast originated via satellite


                                                -9-
Case 1:19-cv-00871-NGG-RML Document 8 Filed 02/14/19 Page 10 of 12 PageID #: 51




    uplink and was subsequently re-transmitted to cable systems and satellite companies via

    satellite signal.

            41.     As a copyright holder of the above mentioned rights to the Broadcast,

    Plaintiff has rights to the Broadcast, including the right of distribution as well as the

    licensing to commercial establishments for the right to publicly exhibit same.

            42. Defendants never obtained the proper authority or license from Plaintiff to

    publicly exhibit the Mayweather v. McGregor Broadcast on August 26, 2017.

            43. Upon information and belief, with full knowledge that the Broadcast can only

    be exhibited within a commercial establishment by the purchasing of a license from

    Plaintiff, Defendants and/or their agents, servants, workmen or employees illegally

    intercepted and/or publicly displayed the Broadcast and exhibited same in her commercial

    establishment on August 26, 2017.

            44. Specifically, upon information and belief, the Defendants and/or their agents,

    servants, workmen and employees unlawfully obtained the Broadcast, enabling

    Defendants to publicly exhibit the Broadcast without paying the appropriate licensing fee

    to Plaintiff.

            45. By reason of the aforementioned conduct, the Defendants willfully violated

    17 U.S.C. §501(a).

            46. By reason of the aforementioned Defendants violation of 17 U.S.C. §501(a),

    Plaintiff has a private right of action pursuant to 17 U.S.C. §501 (b).

            47. As a result of Defendants willful infringement of Plaintiff’s copyrights and


                                                -10-
Case 1:19-cv-00871-NGG-RML Document 8 Filed 02/14/19 Page 11 of 12 PageID #: 52




    exclusive rights under copyright by advertising and subsequently displaying Plaintiff’s

    Broadcast, Plaintiff is entitled to damages, in the discretion of this Court, under 17 U.S.C.

    §504(c)(1) and 504(c)(2), of up to the maximum amount of $150,000.00.

           48. Plaintiff is further entitled to its attorney’s fees and costs pursuant to 17

    U.S.C. §505.

           WHEREFORE, the Plaintiff requests that judgment be entered in its favor and

    against the Defendant, jointly and severally, granting to Plaintiff the following:

                   (a) Declare that Defendant’s unauthorized exhibition of the August 26,

                   2017, Mayweather vs. McGregor Match,                  violated the Federal

                   Communications Act and that such violations were committed willfully

                   and for purposes of Defendants’ direct or indirect commercial advantage

                   or for private financial gain.

                   (b)   On the first cause of action, statutory penalties in an amount, in the

                   discretion of this Court, against Defendants, jointly and severally, for a

                   recovery between $1,000 and $10,000 as to each Defendant pursuant to 47

                   U.S.C. §605 and enhanced damages of up to $100,000.00 for each

                   defendant, jointly and severally, for their willful violation of 47 U.S.C.

                   §605; and

                   (c) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to

                   47 U. S. C. § 605 (e)(3) (B) (iii).

                   (d) On the second cause of action, statutory penalties in an amount, in the


                                                 -11-
Case 1:19-cv-00871-NGG-RML Document 8 Filed 02/14/19 Page 12 of 12 PageID #: 53




                 discretion of this Court, against Defendants, jointly and severally, of up to

                 the maximum amount of $10,000.00 as to each Defendant for their

                 violation of 47 U.S.C. §553 and enhanced damages of up to $50,000.00

                 for their willful violation of 47 U.S.C. §553; and

                 (e) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to

                 47 U. S. C. §553 (c)(2)(C).

                 (f) On the third cause of action, statutory penalties in an amount, in the

                 discretion of this Court, against Defendants, jointly and severally, of up

                 $30,000.00 pursuant to §504(c)(1) and enhanced damages in the amount of

                 $150,000.00 pursuant to §504(c)(2) for their willful violation of 17 U.S.C.

                 §501(a); and

                 (g) Attorney’s fees, interest, costs of suit as to the Defendants pursuant to

                 17 U.S.C. §505, together with such other and further relief as this Court

                 may deem just and proper.

    Dated: February 14, 2019
           Ellenville, New York
                                        JOE HAND PROMOTIONS, INC.

                                        By: /s/Julie Cohen Lonstein
                                        JULIE COHEN LONSTEIN, ESQ. (JL8521)
                                        Attorney for Plaintiff
                                        LONSTEIN LAW OFFICE, P.C.
                                        190 South Main Street: P.O. Box 351
                                        Ellenville, NY 12428
                                        Tel: (845) 647-8500
                                        Fax: (845) 647-6277
                                        Email: Legal@signallaw.com
                                        Our File No. JHP17-01NY-01

                                               -12-
